Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1 and 4-20 allowed.
	As to claims 1 and 4-4-9 and 11-15, in the Office action dated December 2, 2020 claims 3, 5, 8 and 10 were indicated as objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In the amendment filed on March 2, 2021, claim 1 has been amended to incorporate all of the limitations of claim 3 and intervening claim, which is claim 2. Therefore, claim 1 and its respective dependent claims are allowable.
	As to claim 8, in the Office action dated December 2, 2020 claims 3, 5, 8 and 10 were indicated as objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In the amendment filed on March 2, 2021, claim 8 has been amended to be independent and to incorporate all of the limitations of its respective base claim. Therefore, claim 8 is allowable.
	As to claim 10, in the Office action dated December 2, 2020 claims 3, 5, 8 and 10 were indicated as objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In the amendment filed on March 2, 2021, claim 
	As to independent claims 16 and 19 please see Office action dated December 2, 2020 for examiner's statement of reasons for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/TUAN V NGUYEN/Primary Examiner, Art Unit 3771